In a negligence action to recover damages for injury to personal property, the defendant appeals from an order of the Supreme Court, Kings County (Garson, J.), dated February 27, 1997, which denied its motion to amend its answer.
Ordered that the order is reversed, with costs, the motion is granted, and the defendant’s time to serve an amended answer *643is extended until 20 days after service upon it of a copy of this decision and order with notice of entry.
We reverse the order and grant the defendant’s motion to amend its answer upon the plaintiffs consent to the relief requested. We also note that the court improvidently exercised its discretion in denying the defendant’s motion, as the subject matter of the counterclaim sought to be added has been in issue since the inception of the litigation. Therefore, the plaintiff will suffer no prejudice by the amendment (see, CPLR 3025 [b]; Noanjo Clothing v L & M Kids Fashion, 207 AD2d 436, 437). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.